      Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 1 of 17 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

                                                        CASE NO.:
HOWARD COHAN,

       Plaintiff,

vs.                                                     INJUNCTIVE RELIEF SOUGHT

HILTON MANAGEMENT LLC,
d/b/a HILTON CHICAGO,

      Defendant.
____________________________________/

                                          COMPLAINT

       Plaintiff, HOWARD COHAN (“Plaintiff”), by and through undersigned counsel, hereby

files this Complaint and sues HILTON MANAGEMENT LLC, d/b/a HILTON CHICAGO

(“Defendant”) for declaratory and injunctive relief, attorneys’ fees, expenses and costs

(including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C. §12182 et. seq.,

and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:


                                 JURISDICTION AND VENUE

       1.      This Court is vested with original jurisdiction over this action pursuant to 28

U.S.C. §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on

Defendant’s violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as

the 2010 ADA Standards.

       2.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) and the Internal

Operating Procedures for the United States District Court for the Northern District of Illinois in

that all events giving rise to the lawsuit occurred in Cook County, Illinois.




                                                 1
      Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 2 of 17 PageID #:2




                                                PARTIES

        3.       Plaintiff, HOWARD COHAN is a resident of the state of Florida residing in Palm

Beach County, Florida, and is otherwise sui juris.

        4.       Upon information and belief, Defendant is the lessee, operator, owner and/or

lessor of the Real Property, which is subject to this lawsuit, and is located at 720 S. Michigan

Avenue, Chicago, Illinois 60605 (“Premises”) and is the owner of the improvements where the

Premises is located.

        5.       The Premises is a place of public accommodation.

        6.       Defendant is authorized to conduct, and is in fact conducting, business within the

state of Illinois.

        7.       Plaintiff is an individual with numerous permanent disabilities including severe

spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

spine with nerve root compromise on the right side; a non-union fracture of the left acromion

(shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms

cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities.

        8.       At the time of Plaintiff’s visits to the Premises on September 25, 2018 and on

August 17, 2019 (and prior to instituting this action), Plaintiff suffered from a “qualified

disability” under the ADA and required the use of a handicap parking space and the use of other

means of accessibility for persons with disabilities. Plaintiff personally visited the Premises, but

was denied full and equal access and full and equal enjoyment of the facilities, services, goods

and amenities within the Premises, even though he would be classified as a “bona fide patron”.



                                                   2
      Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 3 of 17 PageID #:3




        9.      Plaintiff, in his individual capacity, will absolutely return to the Premises in the

near future and avail himself to the services offered at the Premises when Defendant modifies the

Premises or modifies the policies and practices to accommodate individuals who have physical

disabilities. Plaintiff frequently travels to Illinois and averages at least two (2) to three (3) trips

per year for the past ten (10) years.

        10.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

aware that it would be a futile gesture to return to the Premises as long as those violations exist,

and Plaintiff is not willing to suffer additional discrimination.

        11.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

result of Defendant’s discrimination until Defendant is compelled to comply with the

requirements of the ADA.

        12.     Plaintiff would like to be able to be a patron of the Premises in the near future and

be able to enjoy the goods and services that are available to the able-bodied public, but is

currently precluded from doing so as a result of Defendant’s discriminatory conduct as described

herein. Plaintiff will continue to be precluded from using the Premises until corrective measures

are taken at the Premises to eliminate the discrimination against persons with physical

disabilities.

        13.     Completely independent of his personal desire to have access to this place of

public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

purpose of discovering, encountering and engaging discrimination against the disabled in public

accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

personally visits the public accommodation; engages all of the barriers to access, or at least of

those that Plaintiff is able to access; tests all of those barriers of access to determine whether and



                                                  3
      Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 4 of 17 PageID #:4




the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

discrimination; and subsequently returns to the Premises in the near future to verify its

compliance or non-compliance with the ADA and to otherwise use the public accommodation as

members of the able-bodied community are able to do. Independent of other subsequent visits,

Plaintiff also intends to visit the Premises regularly to verify its compliance or non-compliance

with the ADA, and its maintenance of the accessible features of the Premises. In this instance,

Plaintiff, in Plaintiff’s individual capacity and as a “tester”, visited the Premises, encountered

barriers to access at the Premises, engaged and tested those barriers, suffered legal harm and

legal injury and will continue to suffer such harm and injury as a result of the illegal barriers to

access and the violations of the ADA set forth herein. It is Plaintiff’s belief that said violations

will not be corrected without Court intervention, and thus Plaintiff will suffer legal harm and

injury in the near future.

        14.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

Defendant modifies the Premises or modifies the policies and practices to accommodate

individuals who have physical disabilities to confirm said modifications have been completed in

accordance with the requirements of the ADA.

              VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        15.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 14

above as if fully stated herein.

        16.     On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or




                                                 4
     Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 5 of 17 PageID #:5




January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

       17.      Congress found, among other things, that:

             a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number shall increase as the population continues to grow older;

             b. historically, society has tended to isolate and segregate individuals with

                disabilities and, despite some improvements, such forms of discrimination against

                disabled individuals continue to be a pervasive social problem, requiring serious

                attention;

             c. discrimination against disabled individuals persists in such critical areas as

                employment, housing, public accommodations, transportation, communication,

                recreation, institutionalization, health services, voting and access to public

                services and public facilities;

             d. individuals with disabilities continually suffer forms of discrimination, including

                outright intentional exclusion, the discriminatory effects of architectural,

                transportation, and communication barriers, failure to make modifications to

                existing facilities and practices, exclusionary qualification standards and criteria,

                segregation, and relegation to lesser services, programs, benefits, or other

                opportunities; and

             e. the continuing existence of unfair and unnecessary discrimination and prejudice

                denies people with disabilities the opportunity to compete on an equal basis and to

                pursue those opportunities for which our country is justifiably famous, and costs




                                                  5
      Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 6 of 17 PageID #:6




                 the United States billions of dollars in unnecessary expenses resulting from

                 dependency and nonproductivity.

42 U.S.C. §12101(a)(1)-(3),(5) and (9).

        18.      Congress explicitly stated that the purpose of the ADA was to:

              a. provide a clear and comprehensive national mandate for elimination of

                 discrimination against individuals with disabilities;

              b. provide clear, strong, consistent, enforceable standards addressing discrimination

                 against individuals with disabilities; and

              c. invoke the sweep of congressional authority, including the power to enforce the

                 fourteenth amendment and to regulate commerce, in order to address the major

                 areas of discrimination faced on a daily basis by people with disabilities.

42 U.S.C. §12101(b)(1)(2) and (4).

        19.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

provides services to the general public and must be in compliance therewith.

        20.      Defendant has discriminated, and continues to discriminate against Plaintiff and

others who are similarly situated by denying access to and full and equal enjoyment of goods,

services, facilities, privileges, advantages and/or accommodations located at the Premises, as

prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

        21.      Plaintiff has visited the Premises and has been denied full and safe equal access to

the facilities, and therefore suffered an injury in fact.




                                                    6
      Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 7 of 17 PageID #:7




       22.      Plaintiff will return to the Premises in the near future and enjoy the goods,

services, facilities, privileges, advantages and/or accommodations at the Premises on a planned,

or a spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by

Defendant’s failure and refusal to provide persons with disabilities with full and equal access to

its facilities at the Premises. Therefore, Plaintiff continues to suffer from discrimination and

injury due to the architectural barriers that are in violation of the ADA.

       23.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General promulgated Federal Regulations to

implement the requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA

Accessibility Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which

said Department may obtain civil penalties of up to $55,000.00 for the first violation and

$110,000.00 for each subsequent violation.1

       24.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Accessible

Restroom near Kitty O’Shea:

             a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction that does not comply with the standards set forth

                in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1 and/or

                §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards.




1
  Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00
to $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent
violations. See 28 C.F.R. §§36 and 85.


                                                  7
     Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 8 of 17 PageID #:8




            b. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

               609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards.

            c. Failing to provide toilet paper dispensers in the proper position in front of the

               water closet or at the correct height above the finished floor in violation of 2010

               ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

            d. Failing to provide a coat hook within the proper reach ranges for a person with a

               disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

               4.2.5 and 4.1.3 of the 1991 ADA Standards.

            e. Failing to provide the operable part of a soap dispenser or hand sanitizer dispenser

               at the correct height above the finished floor in violation of 2010 ADAAG §§606,

               606.1 and 308 and/or §4.16.6 and 4.27.3 of the 1991 ADA Standards.

            f. Failing to provide a dispenser in an accessible position (back wall or other

               inaccessible place) so that it can be reached by a person with a disability in

               violation of 2010 ADAAG §§606, 606.1, 308 and 308.2.2 and/or §§4.16.6, 4.22.7,

               4.27 and 4.27.3 of the 1991 ADA Standards.

            g. Failing to provide the water closet in the proper position relative to the side wall

               or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

               and 4.17.3 of the 1991 ADA Standards.

            h. Failing to provide the flush controls on the open side of the water closet in

               violation of 2010 ADAAG §§604, 604.6, 604.8.2 and 604.9.5 and/or §§4.18.4 and

               §4.16.5 of the 1991 ADA Standards.

      25.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against



                                                 8
      Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 9 of 17 PageID #:9




Plaintiff as a result of, inter alia, the following specific violations found in the Restroom near

Concierge on the First Floor:

           a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

               a wall or some other obstruction (the hand sanitizer) that does not comply with the

               standards set forth in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and

               404.2.4.1 and/or §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards.

           b. Failing to provide operable parts that are functional or are in the proper reach

               ranges as required for a person with a disability (the door lock does not function

               properly) in violation of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or

               §§4.27, 4.27.3 and 4.27.4 of the 1991 ADA Standards.

           c. Failing to provide the proper spacing between a grab bar and an object projecting

               out of the wall (the toilet cover dispenser) in violation of 2010 ADAAG §§604,

               604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

               the 1991 ADA Standards.

           d. Failing to provide the proper spacing between a grab bar and an object projecting

               out of the wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609,

               609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of the 1991 ADA Standards.

           e. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

               the finished floor measured to the top of the gripping surface in violation of 2010

               ADAAG §§604, 604.5, 609 and 609.4 and/or §§4.17.6, 4.26 and 4.26.2 of the

               1991 ADA Standards.




                                                9
    Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 10 of 17 PageID #:10




             f. Failing to provide a coat hook within the proper reach ranges for a person with a

                disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

                4.2.5 and 4.1.3 of the 1991 ADA Standards.

             g. Failing to provide a toilet cover dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§606, 606.1 and 308 and/or §§4.16.6, 4.22.7,

                4.23.7, 4.27 and 4.27.3 of the 1991 ADA Standards.

             h. Failing to provide the operable part of a soap dispenser or hand sanitizer dispenser

                at the correct height above the finished floor in violation of 2010 ADAAG §§606,

                606.1 and 308 and/or §4.16.6 and 4.27.3 of the 1991 ADA Standards.

             i. Failing to provide the water closet in the proper position relative to the side wall

                or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

                and 4.17.3 of the 1991 ADA Standards.

             j. Failing to provide the water closet seat at the correct height above the finished

                floor in violation of 2010 ADAAG §§604 and 604.4 and/or §§4.16 and 4.16.3 of

                the 1991 ADA Standards.

             k. Failing to provide the correct opening width for a forward approach into a urinal,

                stall door or lavatory in violation of 2010 ADAAG §§305, 305.7.1, 404, 605.3

                and 606.2 and/or §§4.18.3 and 4.2.5 of the 1991 ADA Standards.

       26.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the All Gender

Handicap Restroom on the Second Floor:




                                                 10
    Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 11 of 17 PageID #:11




             a. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

             b. Failing to provide toilet paper dispensers in the proper position in front of the

                water closet or at the correct height above the finished floor in violation of 2010

                ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

             c. Failing to provide the operable part of a soap dispenser or hand sanitizer dispenser

                at the correct height above the finished floor in violation of 2010 ADAAG §§606,

                606.1 and 308 and/or §4.16.6 and 4.27.3 of the 1991 ADA Standards.

       27.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Men’s Restroom

on Floor 3 near Dining Rooms and Marquette:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards.

             b. Failing to provide the proper spacing between a grab bar and an object projecting

                out of the wall (the grab bar is on the plumbing) in violation of 2010 ADAAG

                §§604, 604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and

                4.26.2 of the 1991 ADA Standards.




                                                 11
    Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 12 of 17 PageID #:12




             c. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

       28.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Men’s Restroom

on the Fourth Floor:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability (door needs to swing inward) in

                violation of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or

                §4.13.11 of the 1991 ADA Standards.

             b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction (dispenser in maneuvering clearance) that does

                not comply with the standards set forth in 2010 ADAAG §§404, 404.1, 404.2,

                404.2.3, 404.2.4 and 404.2.4.1 and/or §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA

                Standards.

             c. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction that does not comply with the standards set forth

                in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1 and/or

                §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards.

             d. Failing to provide the proper spacing between a grab bar and an object projecting

                out of the wall (the toilet is on the plumbing) in violation of 2010 ADAAG §§604,




                                                12
Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 13 of 17 PageID #:13




        604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

        the 1991 ADA Standards.

     e. Failing to provide the proper spacing between a grab bar and an object projecting

        out of the wall (the toilet cover dispenser) in violation of 2010 ADAAG §§604,

        604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

        the 1991 ADA Standards.

     f. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

        the finished floor measured to the top of the gripping surface in violation of 2010

        ADAAG §§604, 604.5, 609 and 609.4 and/or §§4.17.6, 4.26 and 4.26.2 of the

        1991 ADA Standards.

     g. Failing to provide a coat hook within the proper reach ranges for a person with a

        disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

        4.2.5 and 4.1.3 of the 1991 ADA Standards.

     h. Failing to provide a dispenser in an accessible position (back wall or other

        inaccessible place) so that it can be reached by a person with a disability in

        violation of 2010 ADAAG §§606, 606.1, 308 and 308.2.2 and/or §§4.16.6, 4.22.7,

        4.27 and 4.27.3 of the 1991 ADA Standards.

     i. Failing to provide the operable part of a soap dispenser or hand sanitizer dispenser

        at the correct height above the finished floor in violation of 2010 ADAAG §§606,

        606.1 and 308 and/or §4.16.6 and 4.27.3 of the 1991 ADA Standards.

     j. Failing to provide the water closet in the proper position relative to the side wall

        or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

        and 4.17.3 of the 1991 ADA Standards.



                                         13
    Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 14 of 17 PageID #:14




       29.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Men’s Restroom

on the Lower Level:

             a. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

             b. Failing to provide proper signage for an accessible restroom or failure to redirect

                a person with a disability to the closest available accessible restroom facility in

                violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

                and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.

       30.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Men’s Restroom

in the Pool Area:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards.

             b. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

                609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards.




                                                 14
    Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 15 of 17 PageID #:15




               c. Failing to provide mirror(s) located above lavatories or countertops at the proper

                  height above the finished floor in violation of 2010 ADAAG §§603 and 603.3

                  and/or §§4.19 and 4.19.6 of the 1991 ADA Standards.

               d. Failing to provide a toilet cover dispenser at the correct height above the finished

                  floor in violation of 2010 ADAAG §§606, 606.1 and 308 and/or §§4.16.6, 4.22.7,

                  4.23.7, 4.27 and 4.27.3 of the 1991 ADA Standards.

               e. Failing to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§306, 306.1, 306.3 and

                  306.3.1 and/or §4.24.3 of the 1991 ADA Standards.

               f. Failing to provide proper toe clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§306, 306.1, 306.2 and

                  306.2.1 and/or §§4.24 and 4.24.5 of the 1991 ADA Standards.

         31.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

Defendant has failed to eliminate the specific violations set forth in paragraphs 24 through 30

above.

         32.      Although Defendant is charged with having knowledge of the violations,

Defendant may not have had actual knowledge of said violations until this Complaint made

Defendant aware of same.

         33.      To date, the readily achievable barriers and violations of the ADA still exist and

have not been remedied or altered in such a way as to effectuate compliance with the provisions

of the ADA.

         34.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

comply with the ADA. To the extent the Premises, or portions thereof, existed and were



                                                   15
    Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 16 of 17 PageID #:16




occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

continuing obligation to remove architectural barriers at the Premises where removal was readily

achievable, as required by 28 C.F.R. §36.402.

       35.     To the extent the Premises, or portions thereof, were constructed for occupancy

after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an

obligation to design and construct such Premises such that it is readily accessible to and usable

by individuals with disabilities, as required by 28 C.F.R. §36.401.

       36.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

was required to make the Premises, a place of public accommodation, accessible to persons with

disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has

failed to comply with this mandate.

       37.     Plaintiff has retained undersigned counsel for the filing and prosecution of this

action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

Defendant, pursuant to 42 U.S.C. §12205.

       38.     The violations alleged in paragraphs 24 through 30 above are readily achievable

to modify in order to bring the Premises or the Facility/Property into compliance with the ADA.

       39.     In the instances where the 2010 ADAAG Standards do not apply to the violations

listed in paragraphs 24 through 30 above, the 1991 ADA Standards apply.

       40.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make them

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA and closing the Premises until the requisite modifications are completed.




                                                16
     Case: 1:20-cv-05951 Document #: 1 Filed: 10/06/20 Page 17 of 17 PageID #:17




         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

              1. This Court declare that the Premises owned, operated and/or controlled by

                   Defendant is in violation of the ADA;

              2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                   facilities to make them accessible to and usable by individuals with disabilities to

                   the full extent required by Title III of the ADA;

              3. This Court enter an Order directing Defendant to evaluate and neutralize its

                   policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow Defendant to undertake and complete corrective

                   procedures to the Premises;

              4. This Court award reasonable attorneys’ fees, all costs (including, but not limited

                   to the court costs and expert fees) and other expenses of suit to Plaintiff; and

              5. This Court award such other and further relief as it may deem necessary, just and

                   proper.

Dated this 6th day of October 2020.

                                                         Law Offices of Robert M. Kaplan, P.C.
                                                         Counsel for the Plaintiff
                                                         1535 W. Schaumburg Rd., Suite 204
                                                         Schaumburg, IL 60194
                                                         Tel:  (847) 895-9151
                                                         Fax: (847) 895-7320

                                                         By: /s/ Robert M. Kaplan
                                                            Robert M. Kaplan, Esq.
                                                            IL Bar No.: 6206215
                                                            rmkap@robertkaplanlaw.com
Z:\KAPLAN\Clients\LITIGATION\COHAN FILES\Open Files\CohanH.No.109.Hilton Chicago\Complaint. 10 06 20.docx




                                                            17
